Per Curiam:
Mr. Jeffrey Thompson appeals from the judgment of the Circuit Court of Jackson County, Missouri, denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Mr. Thompson contends that his trial counsel was ineffective for permitting inadmissible hearsay evidence to be presented at his trial and that the admission of this evidence prejudiced him. After a thorough review of the record and existing case precedent, we conclude that there is no precedential value in publishing our opinion. Thus, we have instead provided a memorandum of law to the parties explaining our affirmance of the judgment. Affirmed. Rule 84.16(b).